 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   JOHN DURAN,                                         Case No. 1:18-cv-01580-SAB

12                  Plaintiff,                           ORDER VACATING MAY 1, 2019
                                                         HEARING
13           v.

14   JOHN LOLLIS, et al.,

15                  Defendants.

16

17          John Duran (“Plaintiff”) filed this action against John Lollis and the City of Porterville

18 (“Defendants”) on November 16, 2018. (ECF No. 1.) After Defendants motion to dismiss was

19 granted, Plaintiff filed a first amended complaint on March 14, 2019. (ECF Nos. 14, 15.) On
20 March 29, 2019, Defendants filed a motion to dismiss and motion to strike which are set for oral

21 argument on May 1, 2019. (ECF No. 17.)

22          Pursuant to the Local Rules of the Eastern District of California, Plaintiff’s opposition to

23 the motion to dismiss was due on April 17, 2019. L.R. 230(c). Plaintiff did not file a timely

24 opposition to the motion. The Local Rule provides that a party who fails to file a timely

25 opposition is not entitled to be heard in opposition to the motion at oral argument. L.R. 230(c).

26 Due to Plaintiff’s failure to file an opposition to the motion to dismiss and motion to strike, the
27 matters are taken under submission and shall be decided on the papers.

28 / / /


                                                     1
 1          Accordingly, the hearing set for May 1, 2019, is HEREBY VACATED and the parties

 2 need not appear at that time.

 3
     IT IS SO ORDERED.
 4

 5 Dated:     April 20, 2019
                                                   UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                               2
